DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is a response to an application filed on 01/29/2021 where claims 1 – 20 are pending.
Information Disclosure Statement

3.	The information disclosure statement (IDS) is submitted on 01/29/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 01/29/2021. These drawing are acceptable.

Allowable Subject Matter
5.	Claims 5-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 5, 15, Ageby et al. [US 20020093965 A1] discloses in para [0062]  node A becomes aware of the new node D at time t25 and sends a Change message CH containing the new list of nodes connected to the link and including any changes in ownership distribution. This message is received at node B at time t26, to be .

And prior art Wilhelm [US 20010023187 A1] discloses in para [0041] Fig. 1,   via terminal  M1, terminal M2 can, for example, also be disabled or enabled for call connections over the telecommunications network NET. Within the scope of the master function particular call destinations, for example especially charge-intensive service call numbers, can also be disabled for all the terminal M1 to M3 of the terminal group GRP. Furthermore, terminal M1 can delegate the master function permanently or temporarily to terminal M2 or to terminal M3. The respective data that have been sent by terminal M1 within the scope of the master function are entered into the database device DB by switching center MSC1.

However, prior arts of records Ageby and Wilhelm does not teach  
wherein the modifying of the one or more data routing paths associated with one or more other networked devices includes temporarily disabling communications from a subset of the one or more other networked devices by re-allocating an entirety of the corresponding network links of the subset of the one or more other networked devices to the target device.  

Therefore, the claims 5 and 15 with their respective dependent claims and claims 7, 8, 17 and 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US Pub: 20160365897 A1) hereinafter Gross  and further in view of Mok et al. (Us Pub: 20200128470 A1) hereinafter Mok

As to claim 1.  Gross teaches a computer system for dynamically modifying multi-path routing communication pathways responsive to a triggering event, the system comprising: (Gross [180] Fig. 18, data communicated by system 1800  so that the metadata is utilized to trigger transmitting over different routes for related data)
a sensor communications receiver in electronic communication with one or more sensors (Gross [0158] Fig. 17 , sensors (step 1704 of the waveguide system 1602 can collect sensing data)
 network communications controller device including at least a processor, 
 (Gross [0145] Fig. 16,  temperature sensor 1604a can be used to measure ambient temperature, and temperature metrics can be collected and reported periodically to a network management system 1601 by way of the base station  1614)
Gross does not teach and configured to determine a required change in communications performance relative to current communications performance for a target device, the network communications controller device configured to provision the change in communications performance by modifying one or more data routing paths associated with one or more other networked devices to prioritize or deprioritize communications between the target device and a communications station.  
Mok teaches and configured to determine a required change in communications performance relative to current communications performance for a target device; (Mok [0085] Fig. 1A, he base station 120 may provide a channel quality indicator (CQI) threshold value for determining the radio path change with respect to 110)
and the network communications controller device configured to provision the change in communications performance by modifying one or more data routing paths associated with one or more other networked devices to prioritize or deprioritize communications between the target device and a communications station.   (Mok [0085][0086] Fig. 1A, Fig. 1B,  configuration information for changing the radio path (radio path change configuration information) that the base station 120 provides to the terminal 110, , if the packet priority is higher, the terminal 110  determine to change the radio path to a stable radio path to transmit the packet to a , pedestrian UE, a road side unit (RSU) UE etc.)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Mok with the teaching of Gross because Mok teaches that changing radio path would allow to  avoid a resource congestion situation for vehicle communication to reduce a service latency, avoid power consumption and resource waste. (Mok [0023])

Claims 11  and 20 are interpreted and rejected for the same reasons as set forth in claim 1. 

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross, Mok and further in view of Grammel et al. (US Pub: 20190149896 A1)  hereinafter  Grammel 

As to claim 2 the combination of Gross and Mok does not  teach wherein the modifying of the one or more data routing paths includes re-allocating network links previously allocated to the one or more one or more other networked devices and using the re-allocated network links for multi-path routing between the target device and a communications station.  
Grammel teaches wherein the modifying of the one or more data routing paths includes re-allocating network links previously allocated to the one or more one or more other networked devices and using the re-allocated network links for multi-path routing (Grammel [0057] Fig. 2, because of the disruption in path 116B, leaf nodes 106B and 106D cannot communicate with leaf nodes 120 through a single one of spine node 108 or spine node 122, so  wavelengths assigned to leaf nodes 106B and 106D may be available for reassignment to packet communication along routing path 128)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Grammel  with the teaching of Gross and Mok because Grammel teaches that re-allocated network links would allow to quickly and efficiently reroute network traffic, in response to a disruption in connectivity. (Grammel [0005])
Claim 12 is interpreted and rejected for the same reasons as set forth in claim 2. 
Claims 3, 4, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross, Mok, Grammel and further in view of Ishii et al. (US Pub: 20030236074 A1)  hereinafter  Ishii
As to claim 3 the combination of Gross, Mok  and Grammel does not teach wherein the modifying of the one or more data routing paths includes modifying assignments of error control roles and data transmission roles of the one or more network links. 
Ishii teaches wherein the modifying of the one or more data routing paths includes modifying assignments of error control roles and data transmission roles of the one or more network links.  (Ishii [0107] UE and the base station, receiver changes path  selection threshold according to one of the measured radio quality, the service type, the modulation scheme, the MCS level, the number of users that are carrying out communications, the number of traffics, the time zone, the location information of the mobile station, the fading frequency, etc. (i.e., error control, transmission role ) , such that the path selection can be carried out by using path selection threshold optimum  in the radio environment of each occasion)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ishii  with the teaching of Gross, Mok and Grammel because Ishii teaches that changing path selection threshold would reduce error rate in communication threshold. (Ishii [0107]

Claim 13 is interpreted and rejected for the same reasons as set forth in claim 3. 

As to claim 4 the combination of Gross, Mok, Grammel  and Ishii specifically  Mok  teaches wherein the one or more other network devices includes a portable cellular router, the portable cellular router electronically coupled to the target device through a local area network connection; (Mok [0071] sidelink radio path is a radio path between a terminal or a vehicle terminal or terminal  mounted in a vehicle that performs  vehicle communication  and a  terminal, and the Uu radio path is a radio path between a terminal  and a base station)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Mok with the teaching of Gross because Mok teaches that changing radio path would allow to  avoid a resource 
the combination of Gross, Mok, Grammel  does not teach and wherein the one or more data routing paths associated with the cellular router are assigned error control roles.
Ishii teaches and wherein the one or more data routing paths associated with the cellular router are assigned error control roles.(Ishii [0107]  path selection can be carried out by using the path selection threshold suitable for the location information of the mobile station, so that the error rate in the communications can be reduced i.e., error control)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ishii  with the teaching of Gross, Mok and Grammel because Ishii teaches that changing path selection threshold would reduce error rate in communication threshold. (Ishii [0107]
Claim 14 is interpreted and rejected for the same reasons as set forth in claim 4. 

Claims 9 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross, Mok and further in view of Deng et al. (US Pub: 20200355457 A1)  hereinafter  Deng

As to claim 9 the combination of Gross and Mok does not teach   wherein the one or more sensors include at least one of a weapon securement device sensor or an emergency vehicle lighting activation sensor,  

Deng teaches wherein the one or more sensors include at least one of a weapon securement device sensor or an emergency vehicle lighting activation sensor(Deng [0054]  a firearm activity monitoring system is provided, comprising a series of ruggedized sensors, configured to be built into the grips of a firearm)
and the target device includes at least one of a body camera, an identification friend or foe transponder, or a dashboard camera.  (Deng [0061] the camera system includes a body camera system worn by the user of the firearm)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Deng  with the teaching of Gross and Mok because Deng teaches that  the firearm usage monitoring system would reduce network traffic by pushing data processing of lower-priority data to the devices collecting the data such that transmission of the higher-priority data is uninhibited by interfering signals or traffic congestion. (Deng [0343])

Claim 19 is interpreted and rejected for the same reasons as set forth in claim 9. 

Claims 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross, Mok and further in view of Kakadia et al. (US Pub: 20150156082 A1)  hereinafter  Kakadia

As to claim 10 the combination of Gross and Mok does not teach wherein the target device is adapted to record both a low bandwidth data stream and a high bandwidth data stream, the low bandwidth data stream being transmitted through the one or more data routing paths and the high bandwidth data stream being stored on local data storage or local computer memory.  
Kakadia teaches wherein the target device is adapted to record both a low bandwidth data stream and a high bandwidth data stream, the low bandwidth data stream being transmitted through the one or more data routing paths (Kakadia [0042] Fig. 1, Fig. 3,Control device  stored  data to be outputted from output queues 330 via a low bandwidth output path  and data to be stored to be outputted from output queues 330 via a high bandwidth output path)
and the high bandwidth data stream being stored on local data storage or local computer memory.  (Kakadia [0042] Fig. 1, Fig. 3, control device stored data to be outputted from output queues 330 via a high bandwidth output path if, for example, the data is transmitted slower than required by an service level agreement SLA)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kakadia with the teaching of Gross and Mok because Kakadia teaches that  control device modify traffics in order to reduce a transmission time or satisfy another transmission requirement associated with the SLA. (Kakadia [0069])

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413